Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 102(a)(1 or 2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Miyashita et al. (WO 2016/009768 using US Pub 2017/0222257 as an English equivalent, both cited in IDS).
In regard to claim 1, Miyashita et al. teach a solid electrolyte comprising Li7-x-2yPS7-x-yCla  (x satisfies 0.8 < x < 1.7 and y may be a value close to 0 but is a term used to represent the amount of weakly bonded Li2S present around the periphery of the frame work which may be negligible or may reasonably considered part of the bulk argyrodite crystal structure - see paragraphs [0028-0036]) having an argyrodite-type crystal structure, and Li3PS4, wherein, in an X-ray diffraction (XRD) pattern obtained through measurement by an X-ray diffraction method, the ratio of the peak intensity of a peak appearing at a position in a range of diffraction angle 26 = 26.00 to 28.80 derived from Li3PS4, relative to the peak intensity of a peak appearing at a position in a range of diffraction angle 26 = 24.90 to 26.30 derived from the argyrodite-type crystal structure, is 0.04 to 0.3 (see paragraphs [0037, 0081], Table 1, XRD spectra shown in Figures 1 and 2 -  the comparative examples 1 and 3 shown in Figure 2 which have a Li3PS4 content greater than 3%, and appear to have an XRD ratio greater than 0.03 and less than 0.3, are taken to anticipate the claimed material, and the inventive examples which have a maximum Li3PS4  of 3% i.e. a XRD ratio of about 0.03 are taken to overlap or be close enough to the claimed range in a manner which provides a prima facie case of obviousness (see MPEP 2144.05).

    PNG
    media_image1.png
    603
    804
    media_image1.png
    Greyscale


In regard to claim 2, Ha is Cl and the “y” value disclosed by the prior art (paragraphs [0033-0035]) is taken to anticipate the claims in the case of the comparative examples or obviate the claimed range in the case of the inventive examples.
In regard to claims 3-5, the prior art teaches a lithium secondary battery comprising the solid electrolyte according to claims above, a negative electrode active material containing carbon such as graphite and a positive electrode active material containing lithium such as a lithium metal oxide (paragraphs [0085-0091]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Pubs 2015/0333367 and 2016/0156064.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS P D'ANIELLO whose telephone number is (571)270-3635. The examiner can normally be reached Monday to Friday 9am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICHOLAS P D'ANIELLO/Primary Examiner, Art Unit 1723